
	
		I
		111th CONGRESS
		1st Session
		H. R. 3443
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Cleaver
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  private activity bond rules to except certain uses of intellectual property
		  from the definition of private business use.
	
	
		1.Certain scientific uses
			 excepted from private business use for private activity bonds
			(a)In
			 generalParagraph (6) of
			 section 141(b) of the Internal Revenue Code of 1986 (defining the term
			 private business use) is amended by adding the following new
			 subparagraph:
				
					(C)Certain
				scientific research
						(i)ExceptionFor
				purposes of this subsection, the term private business use shall
				not include the receipt by a person (other than a natural person) of a right to
				intellectual property created by scientific (within the meaning of section
				501(c)(3)) research conducted by a governmental unit or 501(c)(3) organization,
				if one or more governmental units or 501(c)(3) organizations control (as
				defined in section 512(b)(13)(D)) such person.
						(ii)Effect on
				ownership requirementThe receipt of a right described in clause
				(i) by a person described therein shall not cause a bond to fail to satisfy
				section 145(a)(1).
						.
				
			(b)Effective
			 dateThe amendment made by this section shall apply to any
			 receipt of intellectual property after the date of the enactment of this
			 Act.
			
